Citation Nr: 0626249	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  05-13 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1993 to 
January 1997.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 2004 
rating decision of the Manchester, New Hampshire Regional 
Office (RO) that denied service connection for hearing loss 
disability and tinnitus.

In a February 2005 rating decision, the RO granted service 
connection for tinnitus and hearing loss of the left ear.  
This was a full grant of the benefit sought with regard to 
those claims, and they are not before the Board.


FINDING OF FACT

A current hearing loss in the veteran's right ear has not 
been demonstrated.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005). 



The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

In this case, in a letter issued in September 2003, the RO 
notified the veteran of the evidence needed to substantiate 
his claim for service connection for hearing loss.

The letter satisfied the second and third elements of the 
duty to notify by informing the veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them. 

With respect to the fourth element, the September 2003 VCAA 
letter told the veteran was to provide VA with enough 
information in order for the VA to identify and request all 
relevant records that would support his claim, and that he 
was responsible for ensuring that VA received all records not 
under the control of a Federal agency.  This statement served 
to advise the veteran to submit any evidence in his 
possession pertinent to the claims on appeal. 

Here, the notice was in fact provided prior to the appealed 
rating decision, fully in accordance with Pelegrini II and 
Mayfield.

Additionally, in an October 2004 letter, the RO informed the 
veteran that the veteran had up to a year from the date of 
the letter to submit additional evidence that would support 
his claim.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In the present appeal, the first three elements of Dingess 
notice are satisfied in the September 2003 letter.  However, 
the veteran did not receive notice about the evidence needed 
to establish a rating or notice regarding an effective date.  
Since the claim is being denied, no rating is being given and 
no effective date is being set.  He is, therefore, not 
prejudiced by the absence of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Thus, all required notice was given.


 The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  

The RO has attempted to obtain records of treatment reported 
by the veteran, including service medical records and 
afforded him a comprehensive VA examination in January 2005 
addressing the disorder at issue on appeal.  

The veteran specifically reported relevant treatment at the 
Saco River Medical Group.  The RO requested these records 
from that facility.  The Saco River Medical Group referred 
the request to a VA medical center.  The medical center 
reported that they did not have the records.  The veteran was 
advised of this fact.  There is no indication from the record 
of additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection can also be established for a chronic 
disease, including sensorineural hearing loss as a disease of 
the central nervous system, first shown to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran contends that he incurred a right ear hearing 
loss disability while in service as he worked in demolition.

The veteran underwent an entrance examination in July 1992 
for the purpose of enlistment.  The examination listed his 
hearing and ear as normal.  The veteran also underwent an 
audiology examination.

The July 1992 audiology examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
0
LEFT
10
0
0
0
10

In January 1993, the veteran underwent another audiology 
examination as he had experienced noise exposure. 

The January 1993 audiology examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
0
5
0
LEFT
0
0
0
-5
10

In May 1995, the veteran again underwent an annual audiology 
examination.

The May 1995 audiology examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
-5
LEFT
15
10
10
20
60

The examiner noted that there had been a significant 
threshold shift of 20 decibels or greater when compared to 
the veteran's last examination in January 1993.  As a result, 
the veteran was to have a follow up examination.

The follow up audiology examination, again in May 1995, 
revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
10
LEFT
10
5
-10
5
20

The examiner noted that there was no significant threshold 
shift in comparison with the January 1993 examination as the 
shift was not 15 decibels or greater.

In November 1996, the veteran underwent an exit examination.  
He stated that he was in good health at the time of the 
examination as he indicated that he did not have ear, nose or 
throat trouble.  Part of the examination was again an 
audiology examination.

The November 1996 audiology examination revealed pure tone 
thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10 
5
5
10
0
LEFT
20
15
5
25
70

In July 2003, VA treatment records show that the veteran 
presented with a sore throat and pain behind his right ear.  
He was diagnosed with a viral syndrome and given reassurance.

In May 2004, the veteran presented with complaints of a sore 
throat and ear pain.  He specifically complained of pain in 
the right side of his throat and right ear.  The examination 
was normal and the examiner indicated that the veteran's sore 
tongue and ear would be resolved.

In December 2004, the veteran underwent a VA audiology 
examination.

The December 2004 audiology examination revealed pure tone 
thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
10
LEFT
15
5
0
40
70

Speech recognition using the Maryland CNC word list was 100 
percent in the right ear and 96 percent in the left.

In January 2005, the veteran underwent a VA examination for 
his claimed hearing loss.  The examiner concluded that the 
veteran's recent VA audiogram demonstrated a high frequency 
hearing loss in the left ear.  However, the veteran had 
basically normal hearing in the right ear.  The diagnoses were 
tinnitus and left high frequency hearing loss that the veteran 
developed while in military service.

Analysis

The December 2004 examination findings do not meet the VA's 
definition of a right ear hearing loss disability.  None of 
the veteran's auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or 
greater in his right ear.  He also does not have auditory 
thresholds in at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz of 26 decibels or greater.  His 
speech recognition score using the Maryland CNC Test was more 
than 94 percent, as right ear speech recognition was 100 
percent.  38 C.F.R. § 3.385.  

Indeed, right ear hearing loss, as defined by VA, has never 
been demonstrated.  The January 2005 VA examiner specifically 
concluded that the veteran has basically normal hearing of 
the right ear.  

Therefore, a current disability is not shown.

Because there is no evidence of a current disability of 
hearing loss in the veteran's right ear, the weight of the 
evidence is against the claim.  Reasonable doubt does not 
arise and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


